Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 1 of 13




          EXHIBIT 6
                       Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 2 of 13




I.   Defendants’ Narrowed List of Terms for Construction

     A.     Group 1

            1.     ’133 Patent

      Claim Term, Clause, or Phrase             Claim(s)        Defendants’ Proposal              WSOU’s Proposal
1     “whether a congestion condition exists    1, 12, and 13   “whether the egress node is       Plain and ordinary meaning
      [on/for] the egress node”                                 currently congested”

2     “processing the packets”                  1, 12, and 13   “modifying, at the ingress node, Plain and ordinary meaning
                                                                the queuing priority of packets
                                                                destined for the egress node”
3     “such that packets associated with egress 1, 12, and 13   “packets are marked depending Plain and ordinary meaning
      nodes for which the congestion condition                  on whether they are destined for
      does not exist have a different queuing                   a congested egress node, such
      priority within the load balancing                        that marked packets have a
      network than packets associated with                      different probability of being
      egress nodes for which the congestion                     dropped”
      condition exists”
4     “means for determining, for each packet, 12               This term is subject to 35 U.S.C. Subject to means-plus-function
      whether a congestion condition exists on                  § 112, ¶ 6.                       construction.
      the egress node”
                                                                Function: determining, for each   Function: “determining, for
                                                                packet, whether a congestion      each packet, whether a
                                                                condition exists on the egress    congestion condition exists on
                                                                node                              the egress node”

                                                                Structure: Indefinite             Structure: see, e.g., Figs. 1–7;
                                                                                                  5:1–6:12; 9:8–22; 9:41–51;
                                                                                                  13:32–47; 14:24–65; 15:12–28.
5     “means for processing the packets such    12              This term is subject to 35 U.S.C. Subject to means-plus-function
      that packets associated with egress nodes                 § 112, ¶ 6.                       construction.
                      Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 3 of 13




    for which the congestion condition does
    not exist have a different queuing priority              Function: processing the            Function: “processing the
    within the load-balancing network than                   packets such that packets           packets such that packets
    packets associated with egress nodes for                 associated with egress nodes for    associated with egress nodes for
    which the congestion condition exists”                   which the congestion condition      which the congestion condition
                                                             does not exist have a different     does not exist have a different
                                                             queuing priority within the load-   queuing priority within the load-
                                                             balancing network than packets      balancing network than packets
                                                             associated with egress nodes for    associated with egress nodes for
                                                             which the congestion condition      which the congestion condition
                                                             exists                              exists”

                                                             Structure: processor 210 which      Structure: see, e.g., claim 5
                                                             marks the packets such that         and corresponding written
                                                             marked packets have a different     description; Figs. 1–7; 3:7–21;
                                                             probability of being dropped        5:24–38; 6:13–65; 7:26–30;
                                                             than unmarked packets               8:15–25; 8:64–9:22; 9:51–
                                                                                                 10:29; 10:43–11:8; 13:48–
                                                                                                 14:12; 14:24–65; 15:45–16:20.

          2.      ’800 Patent

    Claim Term, Clause, or Phrase                 Claim(s)   Defendants’ Proposal               WSOU’s Proposal
6   “latency cost”                                1 and 13   “communication delay between Plain and ordinary meaning
                                                             a compute node and a data node”
7   “[determining/determine] an assignment        1 and 13   “select[ing] one of a plurality of Plain and ordinary meaning
    objective”                                               assignment objectives”




                                                             2
                       Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 4 of 13




           3.      ’309 Patent

     Claim Term, Clause, or Phrase            Claim(s)         Defendants’ Proposal             WSOU’s Proposal
8    “split ratio vector”                     1, 11, and 16    “the proportion of the flow      Plain and ordinary meaning
                                                               routed in each path”

           4.      ’360 Patent

     Claim Term, Clause, or Phrase             Claim(s)       Defendants’ Proposal              WSOU’s Proposal
9    “said element comprises: an element for 1 and 26         “said element includes all of: an Plain and ordinary meaning
     recording whether a queue is empty or                    element for recording whether a
     occupied, an element for recording the                   queue is empty or occupied, an
     [number of data cells/quantity of data]                  element for recording the
     contained in a queue, an element                         quantity of data contained in a
     identifying a queue from which data is to                queue, an element identifying a
     be output, and an element identifying a                  queue from which data is to be
     group of queues from which data is to be                 output, and an element
     output”                                                  identifying a group of queues
                                                              from which data is to be output”
10   “expected state for said element”        1, 3, 12, 13,   “a [state/value] for the          Plain and ordinary meaning
                                              18, 21, 24, 26, [element/parameter] that would
     “predetermined state for said element”   28, 29, 48, and be expected if the scheduler is
                                              49              functioning properly”
     “expected value of said parameter”

     “expected states for that element”

     “expected status for said element”

     “expected state of said first element”
11   “computer generated model”               1, 18, 21, 26,   “a simulated computer model of WSOU provided no proposal,
                                              44, and 45       circuitry describing a scheduler” despite Defendants proposing
                                                                                                 the term.



                                                               3
                      Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 5 of 13




12   “element for recording whether a queue is 1, 5, 6, 7–9,  These terms are subject to 35         Plain and ordinary meaning
     empty or occupied”                        14–15, 20, 25, U.S.C. § 112, ¶ 6.
                                               26, 30, 33–35,
                                               and 38         Function: recording whether a
                                                              queue is empty or occupied

                                                                Structure: queue status register
                                                                165, 167, 201, or 203


     ***                                        ***             ***

     “an element for recording the [number of 1, 5–6, 9, 14– Function: recording the
     [data] cells/quantity of data] contained in 15, 20, 26, 30, [quantity of data/number of data
     a queue”                                    33–35, and 38 cells] contained in a queue

                                                                Structure: counter 169, 205, or
                                                                207

     ***                                        ***             ***

     “an element identifying a queue from       1, 26, 5, 20,   Function: identifying a queue
     which data is to be output”                and 30          from which data is to be output

                                                                Structure: pointer 177, 179,
                                                                181, 183, 209, 211, 213, or 215

     ***                                        ***             ***

     “an element [identifying/indicating] a   1, 5, 9, 14–15, Function:
     group of queues from which data is to be 20, 26, 30, 33, [identifying/indicating] a group
     output”                                  35, and 38      of queues, from which data is to
                                                              be output



                                                                4
                                Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 6 of 13




                                                                                  Construction:
                                                                                  [identifying/indicating] a group
                                                                                  of queues, i.e., high or low
                                                                                  priority, from which data is to be
                                                                                  output

                                                                                  Structure: Indefinite

13         “determining means for determining an               18                 This term is subject to 35 U.S.C. Plain and ordinary meaning
           expected value of said element” 1                                      § 112, ¶ 6.
                                                                                  Function: determining an
                                                                                  expected value of said element

                                                                                  Structure: Indefinite
14         “detection means for detecting a state of           1 and 24           This term is subject to 35 U.S.C. Plain and ordinary meaning
           an element” 2                                                          § 112, ¶ 6.

                                                                                  Function: detecting a state of an
                                                                                  element

                                                                                  Structure: modules 110, 112,
                                                                                  114 . . . to 130 using a
                                                                                  programming language interface



1
     Defendants contend that resolution of this dispute will apply equally to the terms “determining means for determining an expected state for said element
     based on said monitored parameter” (claim 3) and “prediction means for determining an expected status for said element” (claims 12 and 13).
2
     Defendants contend that resolution of this dispute will apply equally to the terms “means for requesting said scheduler model to pass the status of said
     element to said monitor” (claim 1); “monitoring means for monitoring a parameter relating to the operation of said scheduler” (claim 3); and “means for
     detecting the state of at least one element of said scheduler whose state depends on which queue is selected by said scheduler for outputting a test cell”
     (claim 24).
                                                                                                                                         (Cont’d on next page)


                                                                                 5
                                Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 7 of 13




                                                                                   (PLI) as described in ’360 patent,
                                                                                   12:11–41
15         “comparing means for comparing the                  1 and 24            This term is subject to 35 U.S.C. Plain and ordinary meaning
           detected state with a predetermined state                               § 112, ¶ 6.
           for said element and for outputting the
           result of the comparison” 3                                             Function: comparing the
                                                                                   detected state with a
                                                                                   predetermined state for said
                                                                                   element and for outputting the
                                                                                   result of the comparison

                                                                                   Structure: Indefinite




3
     Defendants contend that resolution of this dispute will apply equally to the terms “comparison means for comparing the detected parameter with said
     expected parameter and for outputting the result of the comparison” (claim 18); “means for detecting the state of an element of said scheduler at a plurality
     of different times and comparing the detected states with expected states and outputting the result of said comparison” (claim 21); and “comparison means
     for at least one of: comparing the detected element status with an expected status for said element based on the detected queue identity and comparing the
     detected queue identity, with an expected queue identity based on the detected status of said element” (claim 24).



                                                                                 6
                       Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 8 of 13




B.   Group 2

           1.      ’144 Patent

      Claim Term, Clause, or Phrase             Claim(s)         Defendants’ Proposal             WSOU’s Proposal
16    “group of communication traffic”          1, 4, 11, 12, 14 “traffic in a VLAN or            Plain and ordinary meaning
                                                                 other identifiable
                                                                 communications group”
17    “V is a group identifier corresponding to 1, 11, 14        Plain and ordinary meaning; but Plain and ordinary meaning
      the group of communication traffic”                        the group identifier cannot be a
                                                                 hash value based on packet
                                                                 fields such as source address
                                                                 and destination address

           2.      ’921 Patent

      Claim Term, Clause, or Phrase            Claim(s)        Defendants’ Proposal              WSOU’s Proposal
18    “data plane means for forwarding packets 1, 9, 17        This term is subject to 35 U.S.C. Subject to means-plus-function
      between the nodes” (claim 1) / “data                     § 112, ¶ 6.                       construction.
      plane means for forwarding packets to                    Claim 1
      other nodes in the network” (claims 9 &
      17)                                                      Function: forwarding packets Function: forwarding packets
                                                               between the nodes                  between the nodes
                                                               Structure: Data plane 202
                                                                                                  Structure:    4:44-60  (link
                                                               (distinct from the computing
                                                                                                  interface 216 and switching
                                                               means) including switching
                                                                                                  fabric 214)
                                                               fabric 214 and link interface 216;
                                                               and equivalent structures
                                                               Claim 9 & 17
                                                               Function: forwarding packets to
                                                               other nodes in the network




                                                              7
                         Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 9 of 13




                                                            Structure: Data plane 202
                                                            (distinct from the computing
                                                            means) including switching
                                                            fabric 214 and link interface
                                                            216; and equivalent structures
19    “fast propagation”                         1, 9, 17   Indefinite                         Plain and ordinary meaning

                                                            In the alternative this means
                                                            “much faster than using the
                                                            computing means, e.g. by using
                                                            OSPF routing protocol”

C.   Group 3

            1.       ’489 Patent

      Claim Term, Clause, or Phrase              Claim(s)   Defendants’ Proposal               WSOU’s Proposal
20    “the first set of port interfaces of the   1, 8, 15   Indefinite                         Plain and ordinary meaning
      multi-chassis link aggregate”

            2.       ’020 Patent

      Claim Term, Clause, or Phrase             Claim(s)    Defendants’ Proposal               WSOU’s Proposal
21    “removing, at the network node, the       1, 6        Indefinite                         Plain and ordinary meaning
      protocol data of a portion of protocol
      layers from the received data stream”
      (claim 1) / “removes protocol data from a
      portion of protocol layers from a data
      stream” (claim 6)
22    “a control unit which removes protocol    6           Indefinite                         Plain and ordinary meaning
      data from a portion of protocol layers
      from a data stream received from the                  In the alternative: this term is
      communication network via the second                  subject to 35 U.S.C. § 112, ¶ 6.
      interface, the data stream comprising


                                                            8
                       Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 10 of 13




     useful data and the protocol data, and                   Function: [1] removes protocol
     switches a remaining data stream to be                   data from a portion of protocol
     transmitted to one of the terminals via the              layers from a data stream
     first interface”                                         received from the
                                                              communication network via the
                                                              second interface, the data stream
                                                              comprising useful data and the
                                                              protocol data, and [2] switches a
                                                              remaining data stream to be
                                                              transmitted to one of the
                                                              terminals via the first interface

                                                              Structure: control unit CONTR
                                                              executing function PHN,
                                                              containing processes P1 to P3
                                                              and function SW; and
                                                              equivalent structures
23   “bus system”                                  1, 6       “a network that does not include Plain and ordinary meaning
                                                              any active components such as
                                                              switching nodes, gateways,
                                                              routers, or bridges, wherein all
                                                              nodes are connected to a single
                                                              wire”

           3.       ’435 Patent

     Claim Term, Clause, or Phrase                 Claim(s)   Defendants’ Proposal                WSOU’s Proposal
24   “setting the IPPC of one of the ports of      1, 8, 13   order of steps                      Plain and ordinary meaning
     one of said bridges within the MSTI to a
     lower IPPC when said port is part of the                 The setting of the IPPC to a
     VLAN member set”                                         lower IPPC must occur after the
                                                              creation and configuration of the
                                                              Multiple Spanning Tree



                                                              9
                       Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 11 of 13




                                                                Instances step and after the
                                                                creation of the VLAN member
                                                                sets step
25    “processing unit for setting the Internal 8               This is subject to 35 U.S.C. Plain and ordinary meaning
      Port Path Cost (IPPC) of one of the ports                 § 112, ¶ 6.
      of one of said bridges within the                         Function: setting the Internal
      MSTI…”                                                    Port Path Cost (IPPC) of one of
                                                                the ports of one of said bridges
                                                                within the MSTI…
                                                                Structure: Indefinite
26    “ideally”                                  7, 11, 18      Indefinite                              Plain and ordinary meaning
27    entirety of claims                         9–11, 13–18    Indefinite                              Plain and ordinary meaning

D.   Group 4

            1.      ’536 Patent

      Claim Term, Clause, or Phrase              Claim(s)       Defendants’ Proposal                    WSOU’s Proposal
28    “bridge”                                   1, 12          “a network interface device that        Plain and ordinary meaning
                                                                operates no higher than the data
                                                                link layer”
29    “channel in a connection-based network” 1, 12             “one of the paths that has been         Plain and ordinary meaning
                                                                established in a network for
                                                                communications”
30    “means for reading priorities of data       12            This term is subject to 35 U.S.C.       Subject to means-plus-function
      frames directed by the bridge to at least a               § 112, ¶ 6.                             construction.
      first one of the bridge ports”                                                                    Function: reading priorities of
                                                                Function: reading priorities of         data frames directed by the dribe
                                                                data frames directed by the             [sic] to at least a first one of the
                                                                bridge to at least a first one of the   bridge ports
                                                                bridge ports                            Structure:      bridge,         and
                                                                                                        equivalents thereof


                                                               10
                      Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 12 of 13




                                                            Structure: Indefinite
31   “forwarding system configured to read a 1              This term is subject to 35 U.S.C. Plain and ordinary meaning
     priority of a data frame to be forwarded               § 112, ¶ 6.
     onto the connection-based network by
     way of the first one of the ports, identify a          Function: read a priority of a
     service interface which the map indicates              data frame to be forwarded onto
     corresponds to the read user priority and              the connection-based network by
     forward the data frame over the channel                way of the first one of the ports,
     in the connection-based network                        identify a service interface which
     associated with the identified service                 the map indicates corresponds to
     interface”                                             the read user priority and
                                                            forward the data frame over the
                                                            channel in the connection-based
                                                            network associated with the
                                                            identified service interface

                                                            Structure: Indefinite

           2.     ’888 Patent

     Claim Term, Clause, or Phrase              Claim(s)    Defendants’ Proposal            WSOU’s Proposal
32   “stackable trunk port”                     1, 15       “trunk port supporting the      Plain and ordinary meaning
                                                            Riverstone solution (i.e. the
                                                            additional extension 802.1Q
                                                            packet header)”
33   “backbone VLAN trunk”                      1, 15       “data transport trunk links     Plain and ordinary meaning
                                                            defined between stackable trunk
                                                            ports on core routers”




                                                           11
                      Case 6:20-cv-00480-ADA Document 82-8 Filed 03/17/21 Page 13 of 13




34   “wherein the selection and association of 1, 15         “wherein the provisioning      Plain and ordinary meaning
     at least one backbone VLAN ID with                      method ignores the designation
     each one of the corresponding plurality of              of a backbone VLAN trunk as
     backbone VLAN trunks is undertaken                      in-use or stand-by when
     irrespective of one of an in-use and a                  associating the backbone VLAN
     stand-by designation of each one of the                 ID with the backbone VLAN
     plurality of backbone VLAN trunks and                   trunks (as opposed to, during
     each one of the plurality of stackable                  association of VLANs with
     trunk ports” (claim 1) / “wherein the                   trunks, explicitly designating
     association of the plurality of backbone                physical VLANs associated with
     VLAN IDs with the backbone VLAN                         a logical VLAN as in-use and
     trunk is undertaken irrespective of one of              explicitly designating other
     an in-use and a stand-by designation of                 physical VLANs associated with
     the backbone VLAN trunk and the at                      the logical VLAN as back-up)”
     least one stackable trunk port” (claim 15)

           3.      ’129 Patent

     Claim Term, Clause, or Phrase               Claim(s)    Defendants’ Proposal            WSOU’s Proposal
35   “rate of change”                            3           Plain and ordinary meaning; not Plain and ordinary meaning
                                                             an instantaneous value measured
                                                             at a fixed point in time
36   “initiating a poll of resources in the nodes 3          Both of these events trigger a  Plain and ordinary meaning
     of the network by the management station                poll
     in response to reporting from the node or
     a time interval being exceeded”




                                                            12
